Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure). 
Election/Restrictions
Newly submitted claims 90 and 91 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally filed claims in the current application recite limitations directed to “a meshing force from the first face to rotate the second gear about a second axial centerline of the second gear” which reads on the Species shown in Figures 7-9 and discussed in ¶0066+.  The newly recited claims recite two motors, (see ¶0047, ¶0048 of the PG Publication of the current application that discloses that the contact force is not .  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 90 and 91 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one flow-through shaft includes a second flow-through shaft that is disposed in the second gear (claim 39, support is in ¶0080 of the specification, however, the drawings show that  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 34-36, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over KIMBERLIN (US Patent Publication US 2012/0213657 A1) in view of SCHUELLER (U.S. Patent 2,918,209).
Regarding claim 25, KIMBERLIN discloses:  a pump (see Abstract) comprising: 
a casing (see Figures 1 and 2, which shows a casing (18, 20, 12)) defining an interior volume (see Figures 1-3, which shows that there is an interior volume in the casing), the casing including a first port (24) in fluid communication with the interior volume (see Figure 2), and a second port (26) in fluid communication with the interior volume (see Figure 2); 
a first gear (30) disposed within the interior volume (see Figure 2), the first gear having a first gear body and a plurality of first gear teeth (31) (see Figure 2, ¶0022-¶0023); 
a second gear (32) disposed within the interior volume (see Figure 2), the second gear having a second gear body and a plurality of second gear teeth (33) projecting radially outwardly from the second gear body (see Figure 2, ¶0022-¶0023), the second gear is disposed such that a first face of at least one tooth of the plurality of first gear teeth meshes with a second face of at least one tooth of the plurality of second gear teeth when the first gear is rotated (see Figure 2, ¶0022-¶0023); 
a motor (12) disposed in the interior volume (see Figures 1 and 2), the motor to rotate the first gear about a first axial centerline of the first gear in a first direction to transfer a fluid from the first port to the second port along a first flow path (see Figures 1-3, ¶0022-¶0023), a meshing force from the first face to rotate the second gear about a second axial centerline of the second gear in a second direction (see Figures 1-3, 
KIMBERLIN fails to disclose at least one flow-through shaft disposed in at least one of the motor, the first gear or the second gear, each of the at least one flow-through shaft having a through passage along an axial centerline of the respective flow-through shaft such that a first end of the through-passage is in fluid communication with a fluid chamber of a storage device and a second end of the through-passage, which is opposite the first end, is configured to be in fluid communication with the first port or the second port. 
Regarding claim 25, SCHUELLER teaches:  at least one flow-through shaft (24) disposed in at least one of the motor (28, 29), the first gear (34) or the  second gear (29) (see Figures 1-9), each of the at least one flow-through shaft having a through passage along an axial centerline of the respective flow-through shaft such that a first end of the through-passage is in fluid communication with a fluid chamber (16, 20, 16a, 18a, 20a, 16b, 18b, 20b) of a storage device and a second end of the through-passage, which is opposite the first end, is configured to be in fluid communication with the first port or the second port (see Figures 2, 3, 5, 6, 8, and 9) (Column 4, line 3 - Column 5, line 34).  SCHUELLER also teaches locating the motor inside the gears (see Figures 1-9).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have located the motor in the pump of KIMBERLIN inside the drive gear, in order to reduce the size of the pump.  Utilizing known locations for the drive motor (such as interior to the gear as taught by SCHUELLER) requires only 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have at least one flow-through shaft disposed in at least one of the motor, the first gear or the second gear, each of the at least one flow-through shaft having a through passage along an axial centerline of the respective flow-through shaft such that a first end of the through-passage is in fluid communication with a fluid chamber of a storage device and a second end of the through-passage, which is opposite the first end, is configured to be in fluid communication with the first port or the second port in the pump of KIMBERLIN, in order to cool the first and second gears or the motor (see SCHUELLER Column 2, lines 1-6, Column 3, lines 58-68).  
Regarding claim 34, SCHUELLER further teaches:  the at least one flow-through shaft includes a first flow-through shaft and a second flow-through shaft (see Figures 2, 3, 5, 6, 8, and 9, Column 3, lines 58-68, which discloses the flow in Figure 3 thru the first and second flow-through shafts), and the first flow-through shaft is disposed in the motor and the second flow-through shaft is disposed in the second gear is an obvious (see Figures 1-9 of SCHUELLER, which discloses that there is a flow-through shaft in each of the gears, where there is also a motor disclosed in each of the gears of SCHUELLER.  The combination of KIMBERLIN/ SCHUELLER requires one motor, due to the intermeshing teeth as disclosed by the operation of KIMBERLIN, so the combination of KIMBERLIN/ SCHUELLER would obviously result in the first flow-through shaft is disposed in the motor and the second flow-through shaft is disposed in the second gear, due to the advantages discussed above (i.e. compact pump due to 
 Regarding claim 35, SCHUELLER teaches:  the first gear body includes a cylindrical opening along the first axial centerline for accepting the motor (see Figures 1, 4, and 7), 
wherein the motor is an outer-rotor motor and is disposed in the cylindrical opening (see Figures 1, 4, and 7), the motor comprising a rotor (33a) (see Figures 1, 4, and 7), 
wherein the rotor is coupled to the first gear to rotate the first gear about the first axial centerline in the first direction (see Figures 1, 4, and 7, where the rotor and the first gear are integral with one another, and therefore, are considered coupled; the first fear rotates about the first axial centerline in a first direction as shown by the arrows), and 
wherein the at least one flow-through shaft include a first flow-through shaft that is disposed in the motor (see Figures 1-9, which shows that first flow-through shaft is disposed in the motor). 
Regarding claim 36, SCHUELLER further teaches:  the first gear is disposed radially outward of the rotor and supported by the rotor (see Figures 1-9, where the first gear is disposed radially outward of the rotor (33a), the rotor components are attached via bolts (37)). 
Regarding claim 40, KIMBERLIN further discloses:  that the pump pumps liquids (see ¶0003 of KIMBERLIN), however, the modified pump of KIMBERLIN / SCHUELLER fails to specifically disclose the liquid pumped is a hydraulic fluid. 
Ex parte Masham, 2 USPQ2d 1647 (1987).  The fluid that is pumped does not change the structure of the modified pump of KIMBERLIN/ SCHUELLER.
Regarding claim 41, KIMBERLIN discloses:  the fluid is water (¶0004 and ¶0019). 
Regarding claims 42 and 43, the modified pump of KIMBERLIN/ SCHUELLER fails to disclose:  the pump operates in a range of 1 rpm to 5000 rpm. 
The current disclosure does not recite any criticality of the operating range of 1 rpm to 5000 rpm (see ¶0087 that any operating range is possible).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the pump operate in the range of 1 rpm to 5000 rpm because Applicant has not disclosed that using this specific range provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the modified pump of KIMBERLIN/SCHUELLER, and Applicant's invention, to perform equally well.
Therefore, it would have been prima facie obvious to modify the pump of KIMBERLIN/SCHUELLER to obtain the invention as specified in claims 42 and 43 . 
Allowable Subject Matter
Claims 26-33 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	The amendments to claims 38 and 39 have resolved the 112(b) and 112(d) rejections, which are hereby withdrawn.
	Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive.
Applicant argues that KIMBERLIN fails to disclose a casing defining an interior volume, the casing including a first port in fluid communication with the interior volume, and a second port in fluid communication with the interior volume, and the motor disposed in the interior volume.  The Examiner respectfully disagrees.  The enclosed area of the casing is considered the interior volume, and therefore, KIMBERLIN meets the claimed limitations.  The claim does not recite that the interior volume is defined by a pump body (983) and two end plates (980, 982) that enclose the interior volume.  The interior volume in the casing can be defined by any volume inside the casing due to broadly interpreting the claimed limitation, which is what the Examiner has construed the claim limitations, and therefore, KIMBERLIN meets the claimed limitations.  Applicant’s arguments that all of the interior volume has to be in fluid communication with the first port and the second port is not persuasive.  Furthermore, only a specific 
Applicant further argues that SCHUELLER does not cure the issues that they have pointed out with respect to KIMBERLIN.  Applicant’s arguments that the combination of KIMBERLIN with SCHUELLER does not cure the issues, is also not persuasive for the additional reasons to follow.  SCHUELLER discloses the motor being located inside the gears (see Figures 1-9 of SCHUELLER, see Page 6 of the Non-Final Office Action).  It would have been obvious to locate the motor to be inside the drive gear (i.e. either one of the first or second gears), in order to reduce the size of the pump.  With the combination of KIMBERLIN with SCHUELLER, the motor would be inside one of the first or second gears, and therefore, using the applicant’s interpretation of what is considered the interior volume, the motor would be disposed in the interior volume.
The combination of KIMBERLIN with SCHUELLER does meet all of the claimed limitations.     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MARY DAVIS/
Primary Examiner
Art Unit 3746